DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 16-19, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the independent claims are directed to various methods of preventing or treating dental caries by administering “a therapeutically effective amount” of Rothia denticariosa and/or Rothia aeria bacterium, but the abstract of Tsuzukibashi et al (Journal of Microbiological Methods 134 (2017) 21–26) teaches Rothia species are naturally found in the oral cavity. Given Applicants assertion that the Rothia species inhibit acid production by cariogenic bacterium, it would reasonably be expected that the natural occurring Rothia species would inherently provide some prevention of dental caries and help reduce the impact of caries occurring. Thus, it is unclear where the line between naturally occurring and “a therapeutically effective amount” is when it appears the natural amount may provide the desired effect.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15, 20-30, 35, and 53-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuzukibashi et al (Journal of Microbiological Methods 134 (2017) 21–26).
Tsuzukibashi et al teaches Rothia aeria and Rothia dentocariosa are part of the normal flora in the human oral cavity (abstract).
Note, the instant claims are directed to a method of preventing dental caries (claim 1), treating or reducing severity of dental caries (claim 9), and inhibiting production by a cariogenic bacterial (claim 20), each of which is directed to the same method with different aspects. Thus, where the prior art teaches the presence of Rothia aeria and Rothia dentocariosa naturally occurring in the oral cavity, these methods are inherently met because the presence of Rothia aeria and Rothia dentocariosa naturally provides the desired effect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 20-30, 35, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Finlay et al (US 2018/0333440).
Finlay discloses a method of administering bacteria, including Rothia aeria. Administration includes any conventional route, such as oral liquid solutions (¶¶ 140 and 141).
Finaly requires the selection of Rothia aeria from among a short list of Rothia species.
It would have been obvious to one of ordinary skill in the art to select from among the specifically disclosed Rothia species given the teaching to do so. Further, it would have been obvious to administer the composition using the disclosed conventional means, such as an oral liquid solution.
Note, while the prior art does not teach the specific intent of preventing or treating caries, the instant claims require only the active step of administering a therapeutically effective amount of the bacterial composition. Given everyone is at risk of caries (where Lactobacillus  is present in the oral flora as noted in Tsuzukibashi et al cited above), then where the active step of oral administration is met, then method will naturally flow.

Claims 1-15, 20-30, 35, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Hillman (US 4,113,875) in view of Osaka Dental Univ (JP 2015/157768 A).
Hillman discloses a method of preventing and treatment of dental caries in a subject b administering a therapeutically effective amount of a bacterial composition (e.g. claims 2, 9, 10, and 11).
Hillman does not disclose the bacterium of species Rothia denticariosa, Rothia aeria, or a combination thereof.
Osaka Dental Univ discloses that a bacterium of species Rothia aeria can be used in a composition having a bactericidal effect for treatment of periodontal diseases (abstract, claim 2).
It would have been obvious to one of ordinary skill in the art to use the bacterium of species Rothia aeria from Osaka Dental Univ in the method from Hillman.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,246,895. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is directed to treating or reducing the severity of caries by using the same method. As the instant claims are directed to prevention of caries, the treatment would cause a prevention of future caries, thus meeting the limitations of the instant claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612